Title: From George Washington to the President and Faculty of the University of Pennsylvania, 20 April 1789
From: Washington, George
To: President and Faculty of the University of Pennsylvania



Gentlemen,
[Philadelphia, 20 April 1789]

I accept with peculiar pleasure the address of the university of the State of Pennsylvania upon my appointment to the first office in the union.
Notwithstanding I had most seriously determined never more to take any part in transactions of a public nature; yet a conviction of duty would not suffer me, on the present occasion, to refuse a compliance with the unanimous call of my country—nor could I remain insensible to the honor that was conferred upon me by this fresh and distinguished proof of it’s approbation.
Probably my fellow-citizens anticipate too many and too great advantages from the appointment—It will however be an object, indeed near to my heart, to verify as far as may be in my power, those favorable presentiments, by endeavoring to secure the liberty and promote the happiness of the american People.
I am not a little flattered by being considered by the Patrons of literature as one in their number—Fully apprized of the influence which sound learning has on religion and manners, on government, liberty, and laws, I shall only lament my want of abilities to make it still more extensive. I conceive hopes, however, that we are at the eve of a very enlightened Era. The same unremitting exertions, which, under all the blasting storms of war, caused the arts and sciences to flourish in America, will doubtless bring them nearer to maturity, when they shall have been sufficiently invigorated by the milder rays of peace.

I return you my hearty thanks for your devout intercession at the Throne of Grace for my felicity both here and hereafter.
May you also, Gentlemen, after having been the happy instruments of diffusing the blessings of literature and the comforts of religion, receive the just compensation for your virtuous deeds.

G. Washington

